DETAILED ACTION
	This office action is in response to applicant’s remarks filed on September 6, 2022 in application 17/355,870.  
	Claims 1-20 are presented for examination.   No claims are amended or cancelled. 
	IDS submitted on June 23, 2021 was acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-5, 9, 12-14 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deacon et al. (US 2004/0153833) in further view of Brown et al. (US 2005/0259590). 

In regard to claim 1, Deacon et al. teach a computer-implemented method comprising: 
receiving information associated with a failure message generated in response to process integration failure between two computer-implemented applications including a sender application and a receiver application (associating errors detected at a user application interface of one or more of a plurality of host systems, para. 13), the information including a sender application/receiver application interface and details that caused the failure (error log is used to record faults detected by components in the system, para. 28, this results in an error being logged and a unique identifier being returned to the raising component, para. 33); 
using the received information: 
identifying a plurality of failure messages similar to the failure message, wherein the identified plurality of failure messages were generated in response to the same process integration failure between the two computer-implemented applications (associating an error log identifier with said error trace entry, making said combined error log identifier and said error trace entry into an error identifier that is unique within said plurality of host systems when said service must be failed because of said root cause error, para. 13, fig. 2, 230), 
Deacon et al. does not explicitly teach identifying, for either the sender or the receiver application, a resolution class operation executable to rectify the process integration failure, and executing, simultaneously for all of the plurality of failure messages, the resolution class operation.
Brown et al. teach of a resolution generator class contains a method that facilitates the correction of errors (fig. 7, para. 64-65).   A list of error tree view dialog class is invoked to generate the error tree when there is more than one error (fig. 8, para. 66). 
It would have been obvious to modify the method of Deacon et al. by adding Brown et al. validation and error resolution.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in correction of the error (para. 64-70). 

In regard to claim 7, Deacon et al. teach the method of claim 1, wherein receiving the information associated with the failure message comprises: 
displaying, in a user interface, an object selectable to transmit the information (detecting an error at a user application interface, para. 13); 
displaying, in the user interface, a message identifier identifying the failure message (associating an error lot identifier with said error trace entry, para. 13); and 
detecting a selection of the message identifier followed by a selection of the object (combined error log identifier and said error trace entry into an error identifier that is unique within said plurality of host systems in said stack system, para. 13). 

In regard to claim 8, Deacon et al. teach the method of claim 1, wherein the information associated with the process integration failure includes a sender application identifier, a receiver application identifier and a message identifier (combined error log identifier and said error trace entry into an error identifier that is unique within said plurality of host system, para. 19-23).

In regard to claim 10, Deacon et al. teach a system comprising: 
one or more computers (computer system, para. 23); and 
a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations (storage medium, para. 23)comprising: 
receiving information associated with a failure message generated in response to process integration failure between two computer-implemented applications including a sender application and a receiver application (associating errors detected at a user application interface of one or more of a plurality of host systems, para. 13), the information including a sender application/receiver application interface and details that caused the failure (error log is used to record faults detected by components in the system, para. 28, this results in an error being logged and a unique identifier being returned to the raising component, para. 33); 
using the received information: 
identifying a plurality of failure messages similar to the failure message, wherein the identified plurality of failure messages were generated in response to the same process integration failure between the two computer-implemented applications (associating an error log identifier with said error trace entry, making said combined error log identifier and said error trace entry into an error identifier that is unique within said plurality of host systems when said service must be failed because of said root cause error, para. 13, fig. 2, 230). 
Deacon et al. does not explicitly teach identifying, for either the sender or the receiver application, a resolution class operation executable to rectify the process integration failure, and executing, simultaneously for all of the plurality of failure messages, the resolution class operation. 
Brown et al. teach of a resolution generator class contains a method that facilitates the correction of errors (fig. 7, para. 64-65).   A list of error tree view dialog class is invoked to generate the error tree when there is more than one error (fig. 8, para. 66). 
Refer to claim 1 for motivational statement. 

In regard to claim 16, Deacon et al. teach a computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising: 
receiving information associated with a failure message generated in response to process integration failure between two computer-implemented applications including a sender application and a receiver application (associating errors detected at a user application interface of one or more of a plurality of host systems, para. 13), the information including a sender application/receiver application interface and details that caused the failure (error log is used to record faults detected by components in the system, para. 28, this results in an error being logged and a unique identifier being returned to the raising component, para. 33); 
using the received information: 
identifying a plurality of failure messages similar to the failure message, wherein the identified plurality of failure messages were generated in response to the same process integration failure between the two computer-implemented application (associating an error log identifier with said error trace entry, making said combined error log identifier and said error trace entry into an error identifier that is unique within said plurality of host systems when said service must be failed because of said root cause error, para. 13, fig. 2, 230). 
Deacon et al. does not explicitly teach identifying, for either the sender or the receiver application, a resolution class operation executable to rectify the process integration failure, and executing, simultaneously for all of the plurality of failure messages, the resolution class operation.
Brown et al. teach of a resolution generator class contains a method that facilitates the correction of errors (fig. 7, para. 64-65).   A list of error tree view dialog class is invoked to generate the error tree when there is more than one error (fig. 8, para. 66). 
Refer to claim 1 for motivational statement. 

In regard to claim 17, Deacon et al. teach the computer program product of claim 16, wherein receiving the information associated with the failure message comprises: 
displaying, in a user interface, an object selectable to transmit the information (detecting an error at a user application interface, para. 13); 
displaying, in the user interface, a message identifier identifying the failure message (associating an error lot identifier with said error trace entry, para. 13); and 
detecting a selection of the message identifier followed by a selection of the object (combined error log identifier and said error trace entry into an error identifier that is unique within said plurality of host systems in said stack system, para. 13).

In regard to claim 18, Deacon et al. teach the computer program product of claim 16, wherein the information associated with the process integration failure includes a sender application identifier, a receiver application identifier and a message identifier (combined error log identifier and said error trace entry into an error identifier that is unique within said plurality of host system, para. 19-23).

************************
Claims 2, 6, 11, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deacon et al. (US 2004/0153833) in further view of Brown et al. (US 2005/0259590) in further view of Smith et al. (US 2008/0214299). 

In regard to claim 2, Deacon et al. and Brown et al. does not explicitly teach but Smith et al. teach the method of claim 1, wherein the resolution class operation is an application exit operation, wherein identifying, for either the sender or the receiver application, the resolution class operation comprises looking up a registration table for the application exit operation registered by either the sender or the receiver application, and wherein executing, simultaneously for all of the plurality of failure messages, the application exit operation comprises: 
identifying the application exit operation in the registration table (master control program is to perform one of a plurality of levels of fault recovery, para. 18); and 
triggering the application exit operation simultaneously for all of the plurality of failure messages (plurality to levels of fault recovery are selected from the group consisting of stopping and restarting one or more gaming applications, para. 18, fig. 6, 610). 

In regard to claim 6, Deacon et al. and Brown et al. does not explicitly teach but Smith et al. teach the method of claim 1, wherein the resolution class operation is a restart of either the sender or receiver applications (plurality to levels of fault recovery are selected from the group consisting of stopping and restarting one or more gaming applications, para. 18, fig. 6, 610). 

In regard to claim 11, Deacon et al. and Brown et al. does not explicitly teach but Smith et al. teach the system of claim 10, wherein the resolution class operation is an application exit operation, wherein identifying, for either the sender or the receiver application, the resolution class operation comprises looking up a registration table for the application exit operation registered by either the sender or the receiver application, and wherein executing, simultaneously for all of the plurality of failure messages, the application exit operation comprises: 
identifying the application exit operation in the registration table (master control program is to perform one of a plurality of levels of fault recovery, para. 18); and 
triggering the application exit operation simultaneously for all of the plurality of failure messages (plurality to levels of fault recovery are selected from the group consisting of stopping and restarting one or more gaming applications, para. 18, fig. 6, 610). 

In regard to claim 15, Deacon et al. and Brown et al. does not explicitly teach but Smith et al. teach the system of claim 10, wherein the resolution class operation is a restart of either the sender or receiver applications (plurality to levels of fault recovery are selected from the group consisting of stopping and restarting one or more gaming applications, para. 18, fig. 6, 610). 

In regard to claim 20, Deacon et al. and Brown et al. teach the computer program product of claim 16, wherein the resolution class operation is an application exit operation, wherein identifying, for either the sender or the receiver application, the resolution class operation comprises looking up a registration table for the application exit operation registered by either the sender or the receiver application, and wherein executing, simultaneously for all of the plurality of failure messages, the application exit operation comprises: 
identifying the application exit operation in the registration table (master control program is to perform one of a plurality of levels of fault recovery, para. 18); and 
triggering the application exit operation simultaneously for all of the plurality of failure messages (plurality to levels of fault recovery are selected from the group consisting of stopping and restarting one or more gaming applications, para. 18, fig. 6, 610). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Tan (US 2006/0098678) SMS communication and error message
Chandwani et al. (US 7,702,966) fault recovery and restarting plurality software application
Venable (US 5,396,616) host application exit when not able to recover
Wignarajah et al. (US 2019/0370104) application failure and recover
Ngan et al. (US 2006/0090097) application plan and unplan exit
****************
Ritter (US 2021/0349739) application integration with send and receiver application
Parent (US 10,740,216) integration processes to determine bug
Bragdon et al. (US 2020/0249914) automated integration processes
Hayward (US 10,423,427) self-correction system
Handa et al. (US 2019/0079818) similar error message for components
Sturtevant (US 2015/0363192) tools and process for integration process
Sarferaz et al. (US 2012/0137306) process integration errors handling

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        HYPERLINK "mailto:Loan.truong@uspto.gov" Loan.truong@uspto.gov